
	
		II
		112th CONGRESS
		2d Session
		S. 2306
		IN THE SENATE OF THE UNITED STATES
		
			April 19, 2012
			Mr. Lieberman introduced
			 the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To extend the temporary suspension of duty on fine animal
		  hair of Kashmir (cashmere) goats, processed beyond the degreased or carbonized
		  condition.
	
	
		1.Fine animal hair of Kashmir
			 (cashmere) goats, processed beyond the degreased or carbonized
			 condition
			(a)In
			 generalHeading 9902.22.77 of
			 the Harmonized Tariff Schedule of the United States (relating to fine animal
			 hair of Kashmir (cashmere) goats, processed beyond the degreased or carbonized
			 condition) is amended by striking the date in the effective period column and
			 inserting 12/31/2015.
			(b)Effective
			 dateThe amendment made by subsection (a) applies with respect to
			 goods entered, or withdrawn from warehouse for consumption, on or after the
			 15th day after the date of enactment of this Act.
			
